Tombkins, Judge,

delivered the opinion of the Court.

This is an action commenced by Nathaniel W. Wilson and Walter W. Wilson, against the defendant, Wesley Burks, before a justice of the peace, on the official bond of Burks, as constable of a township in Boone county. The justice of the peace rendered a judgment against the plaintiffs, and they appealed to the Circuit Court of Boone county, where the court, neither party requiring a jury, again gave judgment for the defendant.
No instructions were asked, or rather, the Circuit Court was required to declare, or to decide no point of law arising on the evidence given in this case. In such a case, unless the evidence of the plaintiffs was much stronger than that of the defendant, the verdict and judgment of the. court ought to stand. It is the peculiar province of a jury to weigh the evidence and the credibility of witnesses. In this case, there was conflicting evidence, and two verdicts were found for the defendant, and no instructions being asked, it is not seen that any rule of law is violated.
Therefore, let it suffice to say, that it is not believed that in this case the evidence of the plaintiffs is so strong as to induce this court to reverse the judgment of the Circuit Court.
The judgment of that court is, then, affirmed.